ON PETITION FOR REHEARING & REHEARING EN BANC
PER CURIAM:
On appeal of the district court’s declaratory judgment that the pre-October 16, 1974, National Stabilization Agreement of the Sheet Metal Industry Trust Fund [SAS-MI] violated Section 302(c) of the Labor-Management Relations Act, 29 U.S.C.A. § 186(c), we held that the district court lacked jurisdiction under Section 302(e), 29 U.S.C.A. § 186(e), to enter a declaratory judgment as to SASMI’s legality. We also declined to consider whether plaintiff could institute an action for declaratory relief based upon jurisdictional statutes not pled in district court. On petition for rehearing, we modify our jurisdictional holding but adhere to our disposition of the case.
Section 302(e) confers jurisdiction on the district court to “restrain violations of this section . . . .” Relying upon Snider v. All State Administrators, Inc., 481 F.2d 387 (5th Cir. 1973), we held that Section 302(c) did not permit the court to grant a declaratory judgment. If applied in other situations without qualification, this holding would be too broad. Snider does not distinguish between injunctive and declaratory relief. Rather, it construes Section 302(e) to grant limited jurisdiction for prevention of future violations which does not include remedies for past infractions. However, we reject the contention of plaintiff, Mobile Mechanical Contractors Association, Inc. [MMCA], that Costello v. Lipsitz, 547 F.2d 1267 (5th Cir. 1977) contradicts Snider and indicates that Section 302(e) authorizes the grant of declaratory relief in the case at bar. In Costello, an action also predicated upon Section 302(e) jurisdiction, this circuit reversed the district court on the merits but recognized that a court could grant declaratory relief under Section 302(e). However, Costello did not modify Snider’s interpretation of Section 302(e) jurisdiction as limited to remedies for future violations. Whether a district court can grant declaratory relief under Section 302(e) jurisdiction depends, therefore, upon whether such relief, under the circumstances of the case, looks to the future or to the past. While the declaratory relief sought in Costello would have prevented existing violations from continuing, the declaratory re*1220lief sought by MMCA in the case at bar would only decide past issues related to possible damage liability growing out of union efforts to get employers to contribute to the SASMI trust prior to October 16, 1974. Accordingly, we adhere to our decision that the relief sought by MMCA — a declaration of the invalidity of SASMI prior to October 16, 1974 — is not available under Section 302(e) jurisdiction.
MMCA also contends that if the district court lacked jurisdiction to grant declaratory relief under Section 302(e), the sole jurisdictional basis pled before the district court, the panel should have affirmed the relief granted if the court’s jurisdiction could have been based upon any other statutory grant. MMCA asserts that the district court would have had jurisdiction to award declaratory relief under 28 U.S.C.A. § 1337. MMCA did not plead Section 1337 jurisdiction before the district court, but it cites instances in which this circuit has declined to dismiss a suit that clearly could have proceeded under Section 1337 jurisdiction if that statute had been pled in the district court.
This circuit has sustained federal jurisdiction under a federal statute not relied upon in the district court, Paynes v. Lee, 377 F.2d 61, 63 (5th Cir. 1967). More pertinently, we have found jurisdiction under Section 1337 for controversies under the National Labor Relations Act [NLRA]; Templeton v. Dixie Color Printing Co., 444 F.2d 1064, 1067 (5th Cir. 1971); Boire v. Miami Herald Publishing Co., 343 F.2d 17, 20 (5th Cir. 1965). But, where we have allowed a controversy under the NLRA to proceed under Section 1337 though it was not pled, we have indicated that the decision whether we would supply the statute or dismiss the claim for want of jurisdiction remains a matter of judicial discretion. See Mumford v. Glover, 503 F.2d 878, 882-83 (5th Cir. 1974); Smith v. Local 25 Sheet Metal Workers, 500 F.2d 741 (5th Cir. 1974); Wright & Miller, Federal Practice & Procedure, § 1206 & nn.66-67 (1969 ed. & 1977 supp.).
The district court’s Rule 54(b) judgment setting forth its findings of fact and conclusions of law did not contain any findings of fact or conclusions of law pertinent to its determination that the pre-October 16, 1974, SASMI violates Section 302. To review that aspect of the district court’s decision, we looked to the findings of fact and conclusions of law set forth in the district court’s October 11, 1974, opinion which accompanied its preliminary injunction. The district court’s findings of fact and conclusions of law issued under the pressure of a lengthy on-going strike by Local 441 against MMCA. Because we determine that an orderly development of the issues in this case requires further and more deliberate factual proceedings, we decline to invoke alternative jurisdictional bases that may have been open to MMCA.
With the above mollification and clarifications, the petition for rehearing is DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is DENIED.